Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 2, 2017

                                    No. 04-17-00356-CR

                                 Ex Parte Juan ENRIQUEZ,
                                          Appellant

                 From the 81st Judicial District Court, Karnes County, Texas
                                  Trial Court No. 3862-G
                        Honorable Donna S. Rayes, Judge Presiding


                                       ORDER

       The State’s Motion for Extension of Time to File Brief is GRANTED. The State’s brief is
due on January 2, 2018. Further requests for extension of time will be disfavored.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court